Title: From James Madison to Czar of Russia Alexander I, 29 August 1808
From: Madison, James
To: Alexander I, Czar of Russia



29 August 1808

to be ? in quality ? of Minister plenipotentiary.  The bearer to you of assurances of the sincere friendship of the U. S. and of their desire to maintain with your Majesty & your subjects the strictest the relations of amity and commerce.  He will explain also to Your Majesty the peculiar position of these States separated by a wide Ocean from European powers, with interests & pursuits distinct from theirs, and without the motives or the aptitudes for taking part in the associations or oppositions which a different system of interests produces among them.  He is charged to assure Your Majesty more particularly of our purpose to observe a faithful neutrality towards the contending powers, in the war to which Your Majesty is a party, rendering to all the services & courtesies of friendship, and praying for the reestablishment of peace & right among them; entertaining an entire confidence that this just and faithful conduct on the part of the U. S. will strengthen the friendly dispositions you have manifested towards them, and be a fresh motive with so just & magnanimous Sovereign, to enforce by the high influence of his example, the respect due to the character and rights of ble Nations.
